          Case 5:19-cv-00593-FB Document 1 Filed 06/03/19 Page 1 of 5



                       UNITED STATES DISTR ICT COURT
                        WESTERN DISTR ICT OF TEXAS
                           SAN ANTONIO DIVIS ION
Maria Malchoff                             §
                                           §
                                           §    Civil Action No.
                                           §
v                                          §          5:19-cv-593
                                           §
                                           §
                                           §
Second Round, LP                           §
                                           §

                                     Complaint
                                  ________________



    1. Congress enacted the Fair Debt Collection Practices Act to protect

       consumers from misrepresentations by debt collectors. Congress found

       that these misrepresentations contributed to job loss, martial disharmony,

       the number of personal bankruptcies, and invasions of privacy.

    2. The FDCPA prohibits debt collectors from making misrepresentations

       regarding the amount of a debt. Whether the amount represented is more

       or less than the actual amount of the debt is immaterial. A debt that is

       overstated causes obvious harm, a consumer pa ys more than they owe. A

       debt that is understate d has a more insidious effect. A consumer may be

       led to believe that a debt is satisfied when it is not.

    3. Plaintiff brings this action for Defendant’s violations of the FDCPA and

       seeks actual damages, statuto ry damages, and attorney’s fees and costs.
      Case 5:19-cv-00593-FB Document 1 Filed 06/03/19 Page 2 of 5




4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

   § 1331.

5. Venue is proper in this district and division pursuant to 28 U.S.C. §

   1391(b) as a substant ial part of the events or omissions giving rise to

   Plaintiff’s claims occurred here.




6. Plaintiff, Maria Malchoff, is a natural person who resides in and has

   resided in San Antonio, Bexar Count y, Texas at all times relevant to this

   action.

7. Defendant, Second Round, Limited Partnership , is a Texas limited

   partnership whose mailing address is 1701 Directors Boulevard, Suite

   900, Austin, Texas 78744. It may be served with summons via its

   registered agent, Larry Vasbinder, at the same address.

8. Second Round regularl y collects, and attempts to collect, defaulted debts

   which were incurred, or alleged to have been incurred, for personal,

   famil y, or household purposes on behalf of others using the U.S. Mail,

   telephone, and internet.




9. Malchoff is a widow with limited income. Unauthorized charges were

   made on her S ynchrony Bank account at a home furniture store .

10. She never made payments on the alleged debt.
      Case 5:19-cv-00593-FB Document 1 Filed 06/03/19 Page 3 of 5



11. The S ynchrony account was charged off in June 2014.

12. Some time after the account was cha rged off, Second Round purchased

   the bad debt for pennies on the dollar.

13. It placed the debt with various debt collectors before collecting the debt

   on its own behalf.

14. In an effort to collect the debt, Second Round sent a letter dated March

   28, 2019.

15. A true and correct copy of the March Letter is attached as Exhibit A

   except that it has been redacted per Fed. R. Civ. P. 5.2.

16. The March Letter states a balance of $2,855.40.

17. After requesting verification Malchoff received a second letter from

   Second Round, this one dated April 23, 2019.

18. A true and correct copy of the April Letter is attached as Exhibit B,

   except that it has been redacted per Fed. R. Civ. P. 5.2.

19. The April Letter also states a balance of $2,855.40.

20. The documents attached to the April Letter , that were sent in verification

   of the debt, show that the account was charged off with a balance of

   $3,483.37.

21. Malchoff never made a payment on the account after it was charge d off.

22. Malchoff’s daughter, the onl y other authorized user of the account, never

   made any payments on the account after it was charged off.

23. According to Second Round’s verification documents, t he correct balance

   of the alleged debt i s $3,483.37.
          Case 5:19-cv-00593-FB Document 1 Filed 06/03/19 Page 4 of 5



   24. The balance on the collection letter is incorrect in that it understates the

      amount of the debt.

   25. If Malchoff paid the amount stated on the letter , the debt would be

      unsatisfied and the statute of limitations would begin anew, leaving her in

      a worse position th at if she simpl y ignored the letter.

   26. Second Round’s representations deprived Malchoff of truthful non -

      misleading information regarding the alleged debt.




   27. Second Round is a debt collector as defined by 15 U.S.C. § 1692a(6).

   28. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

   29. Malchoff is a consumer as defined by 15 U.S.C. § 1692a( 3).

   30. The letters are communications as defined by 15 U.S.C. § 1692a( 2).

   31. The letters violate the FDCPA in tha t they:

          a. Misstate the amount of the debt in violation of 15 U.S.C. §

             1692e(2)(A); and

          b. Make a false representation in the course of collecting a debt in

             violation 15 U.S.C. § 1692 e(10).




   32. Plaintiff demands this case be tried before a jury.




Plaintiff prays, that this Court enter judgment against Defendant and in favor of

Plaintiff for:
        Case 5:19-cv-00593-FB Document 1 Filed 06/03/19 Page 5 of 5



  a. Actual damages per 15 U.S.C. § 1692 k(a)(1);

  b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and

  c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692

     k(a)(3).

Dated June 3, 2019                  Respectfull y Submitted,

                                    /s/William M. Clanton
                                    William M. Clanton
                                    Texas Bar No. 24049436

                                    Law Office of Bill Clanton, P.C.
                                    926 Chulie Dr.
                                    San Antonio, Texas 78216
                                    210 226 0800
                                    210 338 8660 fax
                                    bill@clantonlawoffice.com
